PER CURIAM.
We dismiss the wife’s appeals of the trial court’s order on the husband’s motion for court to determine date of valuation and the trial court’s order on the wife’s motion to vacate trial date, as we lack jurisdiction to review these non-final, non-appealable orders. Dismissal is without prejudice to the wife raising her arguments on plenary-appeal from a final judgment of dissolution. The trial court’s order on the wife’s urgent motion for stop-gap interim award for wife and counsel is affirmed. Lastly, we deny the wife’s petition for a writ of mandamus.

Affirmed in part, dismissed in part, petition denied.

MAY, C.J., STEVENSON and LEVINE, JJ., concur.